DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to an amendment filed April 23, 2020. Claims 9-13 & 19-24 are pending. Claims 1-8, 14-18 & 25-26 have been canceled. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 3, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 & 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claims 10-13, at line 1, the limitations “[t]he apparatus" lack sufficient antecedent basis.
In regards to claim 13, at line 11, the term “if” renders the claim indefinite; for example, it is unclear whether the limitations following the term are part of the claim. 
In regards to claim 19, at line 12, the term “if” renders the claim indefinite; for example, it is unclear whether the limitations following the term are part of the claim. The Office suggests that Applicant amends the claim to replace the term “if” with the term --when--.
In regards to claim 21, at lines 15 & 18, the term “if” renders the claim indefinite; for example, it is unclear whether the limitations following the term are part of the claim. The Office suggests that Applicant amends the claim to replace the term “if” with the term --when--.
In regards to claim 22, at line 2, the term “if” renders the claim indefinite; for example, it is unclear whether the limitations following the term are part of the claim. The Office suggests that Applicant amends the claim to replace the term “if” with the term --when--.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9 of U.S. Patent No. 9,368,016. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims 21-24 of the application are to be found in claims 6-9 of the patent. The difference between claims 21-24 of the application and claims 6-9 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claims 6-9 of the patent is in effect a "species" of the "generic" invention of claims 21-24 of the application. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 21-24 of the application are anticipated by claims 6-9 of the patent, there are not patentably distinct therefrom.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,433,794. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claim 21 of the application is to be found in claim 2 of the patent. The difference between claim 21 of the application and claim 2 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 2 of the patent is in effect a "species" of the "generic" invention of claim 21 of the application. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 21 of the application is anticipated by claim 2 of the patent, it is not patentably distinct therefrom.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 9 & 11-12 are rejected under 35 U.S.C. 102(b) as being anticipated by Boesen (US 6,920,229).
In regards to claim 9, Boesen discloses a device 10 capable of detecting sleep disorders comprising: 
a housing 14; 
a gravitational sensor 30 disposed within the housing 14 and configured to generate signals corresponding to a measurement of a position of a subject's head relative to an axis of gravity; and 
a transducer (24, 28) responsive to the signals generated by the gravitational sensor 30 and configured to create stimulus detectable by the subject (see at least figs. 1A-D & 3-6; col. 3, lines 15-66; col. 4, lines 17-38). 
In regards to claim 11, Boesen discloses a device 10 in combination with a controller (34, 35) disposed within the housing 14 responsive to the signals generated by the gravitational sensor 30 (see at least figs. 1A-D & 3-6; col. 3, lines 15-66). 
In regards to claim 12, Boesen discloses a device 10 wherein the transducer (24, 28) generates at least of a haptic stimulus from bone conduction sensor 28 and an . 
Claims 9 & 11-12 are rejected under 35 U.S.C. 102(b) as being anticipated by Aceti (US 2005/0059870). 
Aceti discloses a device for detecting sleep disorders comprising:
a housing (106, 108) insertable into an ear canal of a subject (see fig. 3; par 0017);
a gravitational sensor (306, 340) disposed within the housing and capable of measuring a position of the subject's head relative to an axis of gravity (see fig. 3 & par 0029);
a controller 314 disposed within the housing (106, 108) (see fig. 3 & par 0021);
a transducer 350 responsive to the controller 314 for creating a stimulus detectable by the subject (see fig. 3 & par 0032);
wherein the transducer 350 is disposed within the housing (106, 108) (see fig. 3);
wherein the apparatus comprises a processor 314 located within the housing (306, 308), the processor 314 operable coupled to a transmitter 320 and the transducer 350 (see fig. 3);
wherein the transducer 350 generates an audible stimulus (see fig. 3 & par 0032) (see also at least figs. 1-3 & 8-9; par 0019-0023, 0029, 0032, 0041-0048, 0054-0055 & 0058). 
Claims 9-13 & 19 are rejected under 35 U.S.C. 102(a) as being anticipated by Chaudhari et al. (US 2010/0156653).
claim 9, Chaudhari et al. disclose a device capable of detecting sleep disorders comprising: 
a housing 12; 
a gravitational sensor 42 disposed within the housing 12 and configured to generate signals corresponding to a measurement of a position of a subject's head relative to an axis of gravity (see at least par 0104 & 0170); and 
a transducer (18, 58) responsive to the signals generated by the gravitational sensor 30 and configured to create stimulus detectable by the subject (see at least abstract; figs. 1-20; par 0035-0069). 
In regards to claim 10, Chaudhari et al. disclose a device wherein the gravitational sensor comprises a dual-axis inclinometer (see at least fig. 2).
In regards to claim 11, Chaudhari et al. disclose a device in combination with a controller 74 disposed within the housing 12 responsive to the signals generated by the gravitational sensor 42 (see at least par 0062). 
In regards to claim 12, Chaudhari et al. discloses a device wherein the transducer 18 generates an audible stimulus from buzzer 58 (see at least par 0054). 
In regards to claim 13, Chaudhari et al. disclose an apparatus further comprising a controller 74, the controller further comprising:
program logic to receive signals from the gravitational sensor corresponding to the position of the subject’s head relative to the axis of gravity, program logic to determine a pitch angle of the subject’s head relative to the axis of gravity and to determine a roll angle of the subject’s head relative to a horizontal axis orthogonal to the axis of gravity,

program logic to cause the transducer to generate the stimulus if the determined pitch angle and roll angle of the subject’s head lies within the predefined range of threshold pitch angles and the predefined range of threshold roll angles (see at least abstract; figs. 1-20; par 0035-0069).
In regards to claim 19, Chaudhari et al. discloses a system for detecting and treating sleep disorders comprising:
A)    a housing 12 (see fig. 1);
B)    a dual-axis inclinometer 42 (see fig. 2) disposed within the housing capable of measuring a pitch angle and a roll angle of the subject’s head relative to an axis of gravity (see at least par 0104 & 0170);
C)    circuitry capable of:
receiving signals from the gravitational sensor corresponding to the position
of the subject’s head relative to the axis of gravity.
determining a pitch angle and a roll angle of the subject’s head relative to
the axis of gravity,
comparing the determined pitch angle and roll angle to a predefined range
of threshold pitch angles and predefined range of threshold roll angles, and
causing the transducer to generate the stimulus if the determined pitch
angle and roll angle of the subject’s head lies within the predefined range of
threshold pitch angles and the predefined range of threshold roll angles; and
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Boesen (‘229) in view of Chaudhari et al. (US 2010/0156653).
Boesen discloses a device, as described above, that fails to explicitly a device wherein the gravitational sensor comprises a dual-axis inclinometer; wherein the controller further comprising: program logic to receive signals from the gravitational sensor corresponding to the position of the subject's head relative to the axis of gravity, program logic to determine a pitch angle of the subject's head relative to the axis of gravity and to determine a roll angle of the subject's head relative to a horizontal axis orthogonal to the axis of gravity, program logic to compare the determined pitch angle and roll angle to a predefined range of threshold pitch angles and predefined range of threshold roll angles, and program logic to cause the transducer to generate the stimulus if the determined pitch angle and roll angle of the subject's head lies within the predefined range of threshold pitch angles and the predefined range of threshold roll angles.
However, Chaudhari et al. teach that it is known to provide a device wherein the gravitational sensor comprises a dual-axis inclinometer 43 (see at least figs. 2-4; par i.e. forward to backward motion) of the subject's head relative to the axis of gravity and to determine a roll angle (i.e. side-to-side motion) of the subject's head relative to a horizontal axis orthogonal to the axis of gravity, program logic capable of comparing the determined pitch angle and roll angle to a predefined range of threshold pitch angles and predefined range of threshold roll angles, and program logic capable of causing the transducer (58, 62) to generate the stimulus if the determined pitch angle and roll angle of the subject's head lies within the predefined range of threshold pitch angles and the predefined range of threshold roll angles (see at least par 0004-0006, 0012 & 0035-0041 & 0054). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Boesen wherein the gravitational sensor comprises a dual-axis inclinometer as taught by Chaudhari et al. since such a modification would amount to a simple substitution of one known element (i.e. as taught by Boesen) for another (i.e. as taught by Chaudhari et al.) to obtain predictable results such as measuring subject orientation in two axes--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/           Primary Examiner, Art Unit 3791